       Case 2:18-cv-01452-MMD-BNW Document 51 Filed 07/14/20 Page 1 of 2


 1   JERRY S. BUSBY
     Nevada Bar #001107
 2   GREGORY A. KRAEMER
     Nevada Bar #010911
 3   COOPER LEVENSON, P.A.
     3016 West Charleston Boulevard - #195
 4   Las Vegas, Nevada 89102
     (702) 366-1125
 5   FAX: (702) 366-1857
     jbusby@cooperlevenson.com
 6   gkraemer@cooperlevenson.com

 7   Attorneys for Defendant
     SMITH’S FOOD & DRUG CENTERS, INC.
 8

 9                                   UNITED STATES DISTRICT COURT

10                                          DISTRICT OF NEVADA

11   ANDREA M. PIERUCCI, an individual,                   CASE NO. 2:18-cv-01452-MMD-BNW

12                    Plaintiff,

13         vs.
                                                          STIPULATION AND ORDER FOR
14   SMITH’S FOOD & DRUG CENTERS, INC.;                   DISMISSAL WITH PREJUDICE
     DOES I through X; and ROE ENTITIES I
15   through X,

16                     Defendants.

17

18           WHEREAS, on June 30, 2020, all parties and their counsel of record participated in a

19   settlement conference before the Magistrate Judge which resulted in a full and final settlement of

20   any and all claims in this case;

21           IT IS HEREBY STIPULATED AND AGREED by and between DAVID L. TANNER,

22   ESQ., of the TANNER LAW FIRM, Attorney for Plaintiff ANREA PIERUCCI, and JERRY S.

23   BUSBY, ESQ., of the law firm COOPER LEVENSON, P.A., Attorneys for Defendant SMITH’S

24   FOOD & DRUG CENTERS, INC., that:

25           1.       Any and all claims herein against Defendant shall be dismissed with prejudice, each party

26   to bear their own fees and costs; and

27   ///

28   ///


     CLAC 5716993.1
       Case 2:18-cv-01452-MMD-BNW Document 51 Filed 07/14/20 Page 2 of 2


 1           2.       That any remaining hearings, trial dates or other deadlines be vacated.

 2           Respectfully submitted this 14th day of July, 2020.

 3   TANNER LAW FIRM                                        COOPER LEVENSON, P.A.

 4
     /s/ David A. Tanner                                    /s/ Jerry S. Busby
 5   DAVID A. TANNER, ESQ.                                  JERRY S. BUSBY, ESQ.
     Nevada Bar No. 008282                                  Nevada Bar No. 001107
 6   1320 East Pebble Road - #115                           3016 West Charleston Blvd., #195
     Las Vegas, NV 89123                                    Las Vegas, Nevada 89102
 7   (702) 987-8888                                         (702) 366-1125
     Attorney for Plaintiff                                 Attorneys for Defendant
 8   ANDREA M. PIERUCCI                                     SMITH’S FOOD & DRUG CENTERS, INC.

 9

10

11           IT IS SO ORDERED:
                                                    ______________________________________
12                                                  UNITED STATES DISTRICT JUDGE
13                                                           July 14, 2020
                                                    DATED: ____________________________

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

                                                        2
     CLAC 5716993.1
